              3:19-cv-03304-MBS      Date Filed 12/12/19      Entry Number 10        Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                  (COLUMBIA DIVISION)
___________________________________
SAMUEL R. FLOYD, III,                   )
Individually and on Behalf of           )    Civil No.: 3:19-cv-03304-MBS
All Others Similarly Situated,          )
                                        )
                      Plaintiff,        )    DEFENDANTS’ ANSWERS
v.                                      )    TO LOCAL RULE 26.01
                                        )    INTERROGATORIES
                                        )
DELOITTE & TOUCHE LLP, and              )
DELOITTE LLP,                           )
                                        )
                      Defendants.       )


               NOW COMES Defendant Deloitte & Touche LLP and Defendant Deloitte LLP

(collectively “Deloitte” or “Defendants”), which hereby provide the following responses to the

Court’s Local Rule 26.01 Interrogatories:

                                          INTERROGATORIES1

      (A)    State the full name, address and telephone number of all persons or legal entities
who may have a subrogation interest in each claim and state the basis and extent of said interest.

       RESPONSE: Defendants are unaware of any persons or legal entities who may have
a subrogation interest in the claims asserted by Plaintiff in this action.

               (B)   As to each claim, state whether it should be tried jury or non-jury and why.

               RESPONSE: Plaintiff has demanded a jury trial on the sole claim asserted.

        (C)     State whether the party submitting these responses is a publicly owned company
and separately identify: (1) each publicly owned company of which it is a parent, subsidiary,
partner, or affiliate; (2) each publicly owned company which owns ten percent or more of the
outstanding shares or other indicia of ownership of the party; and (3) each publicly owned
company in which the party owns ten percent or more of the outstanding shares.



1
  Pursuant to the Private Securities Litigation Reform Act (“PSLRA”), discovery in this matter is stayed
until after the resolution of any motion to dismiss. See 15 U.S.C. § 78u-4(b)(3)(B). By providing these
responses to Court-required interrogatories, Defendants are in no way agreeing to provide discovery before
expiration of the PSLRA discovery stay.

                                                      1
30021.00500
              3:19-cv-03304-MBS    Date Filed 12/12/19    Entry Number 10         Page 2 of 3




      RESPONSE: Neither of the Defendants is a publicly owned company, and there are
no publicly owned companies to identify in response to subparts (1)-(3).

        (D)    State the basis for asserting the claim in the division in which it was filed (or the
basis of any challenge to the appropriateness of the division).

       RESPONSE: Defendants are not aware of any basis to challenge the appropriateness
of the division. However, Defendants reserve and do not waive any arguments as to
jurisdiction or venue.

         (E)    Is this action related in whole or in part to any other matter filed in this District,
whether civil or criminal? If so, provide: (1) a short caption and the full case number of the related
action; (2) an explanation of how the matters are related; and (3) a statement of the status of the
related action. Counsel should disclose any cases which may be related regardless of whether they
are still pending. Whether cases are related such that they should be assigned to a single judge
will be determined by the Clerk of the Court based on a determination of whether the cases: arise
from the same or identical transactions, happenings or events; involve the identical parties or
property; or for any other reason would entail substantial duplication of labor if heard by different
judges.

        RESPONSE: Defendants agree with Plaintiff’s statement that the above-captioned
case is related to In re SCANA Corporation Securities Litigation, 3:17-cv-02616-MBS, (“In re
SCANA”) because both cases arise from the same operative facts. See Response to
Interrogatory (E) [Dkt. No. 3].

        (F)     If the defendant is improperly identified, give the proper identification and state
whether counsel will accept service of an amended summons and pleading reflecting the correct
identification.

               RESPONSE: Defendants are properly identified.

       (G)     If you contend that some other person or legal entity is, in whole or in part, liable
to you or the party asserting a claim against you in this matter, identify such person or entity and
describe the basis of their liability.

        RESPONSE: Defendants state that the claims in In re SCANA largely overlap with
the claims in the above-captioned case. In re SCANA has been brought on behalf of a putative
class of SCANA securities purchasers that largely overlaps with the proposed class in the
above-captioned case, and In re SCANA names different parties as defendants in that action.
Those defendants include: SCANA Corporation, Kevin B. Marsh, Jimmy E. Addison,
Stephen A. Byrne, Harold C. Stowe, D. Maybank Hagood, and James W. Roquemore.
Defendants reserve the right to amend this response as information becomes available during
the course of discovery.

                                               Respectfully submitted,

                                                s/Christopher A. Ogiba
                                                Christopher A. Ogiba, Fed. ID No. 9042

                                                  2
30021.00500
              3:19-cv-03304-MBS   Date Filed 12/12/19   Entry Number 10       Page 3 of 3




                                              Lesley A. Firestone, Fed. ID No. 11719
                                              Clinton T. Magill, Fed. ID No. 12459
                                              Moore & Van Allen, PLLC
                                              78 Wentworth Street
                                              Charleston, South Carolina 29401
                                              Telephone: 843-579-7066
                                              Facsimile: 843-579-8749
                                              Email: chrisogiba@mvalaw.com
                                                     lesleyfirestone@mvalaw.com
                                                     clintonmagill@mvalaw.com


                                              Mark Nebrig*
                                              Moore & Van Allen, PLLC
                                              100 North Tryon Street
                                              Suite 4700
                                              Charlotte, North Carolina 28202-4003
                                              Telephone: 704-331-3602
                                              Facsimile: 704-339-5974
                                              E-mail: marknebrig@mvalaw.com
                                              *pro hac vice application to be submitted

                                              Scott A. Edelman*
                                              Jed M. Schwartz*
                                              Andrew B. Lichtenberg*
                                              Milbank LLP
                                              55 Hudson Yards
                                              New York, New York 10001-2163
                                              Telephone: 212-530-5000
                                              Facsimile: 212-530-5219
                                              Email: sedelman@milbank.com
                                                      jschwartz@milbank.com
                                                      alichtenberg@milbank.com
                                              *pro hac vice applications to be submitted
                                              Attorneys for Defendants
                                              Deloitte & Touche LLP and Deloitte LLP

  Charleston, South Carolina
  December 12, 2019




                                                3
30021.00500
